Title: To George Washington from Capel & Osgood Hanbury, 10 July 1764
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London July 10. 1764

We wrote thee ⅌ Capt. Necks wth Accot Curt this now Covers the Sale of thy 12 Hds Tobacco ⅌ Lewis & 12 ⅌ Esten. we are sorry it clears no more the former was owing to the heavy Charges it came home under & the ⟨latter mutilated⟩ the Tobacco being much out of condition so that the Buyers for home Consumption would not meddle wth but one Hd. We assure thee that no Care or attention is wanting in us to make the most of thy Tobacco. It gives us concern that we are not favourd any part of thy Crops ⅌ Capt. Esten this year. hope for it ⅌ one of the latter Ships & if it turns out quite fine Tobacco it will give us an additional pleasure as it will then fetch a tollerable good price; midling & ordinary sells very low. In thy next please to advise if we shall debit D.P. Custis’s Estt. for the 14 Hds Tobo ⅌ the Joseph & ⟨give⟩ J.P. Custis Credit for it or if thee would have it stand to the Credit of the former as ⅌ Accot Currt sent. We are wth Esteem Thy Assurd Friends

C. & O. Hanbury

